MEMORANDUM OPINION
NIX, Judge.
This is an Original Proceeding filed by the petitioner, George E. Stiles, wherein he seeks a Post-Conviction Appeal.
From the petition, it would seem that defendant did not pursue his alleged intention to appeal within the time prescribed by law. See, Owens v. State, Okl. Cr., 409 P.2d 378:
“When a defendant does not serve notice of intent to appeal, -does not request a casemade, or make any affirmative attempt to perfect his appeal in the trial court before the time for appeal has expired, he cannot be heard to complain that his Constitutional rights have been violated or denied; and application to Court of Criminal Appeals for Post-Conviction Appeal will be denied.”
Petitioner’s application is, therefore, denied.
BUSSEY, P. J., and BRETT, J., concur.